Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2020

                                     No. 04-19-00849-CV

                                 WEBB COUNTY, TEXAS,
                                       Appellant

                                               v.

                                Ricardo 'Rick' Manuel ROMO,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVI001385D4
                         Honorable Joel B. Johnson, Judge Presiding


                                        ORDER

       Appellee’s unopposed third motion for an extension of time to file the appellee’s brief is
granted. We order appellee’s brief due May 26, 2020. Counsel is advised that no further
extensions of time will be granted absent a timely motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court